         Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


DANA MARIE F.,1                                  3:19-cv-01429-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


BETSY R. SHEPHERD
524 Riverwalk Manor Dr.
Dallas, GA 30132
(505) 480-5630

             Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 2 of 20




MICHAEL W. PILE
Acting Regional Chief Counsel
ERIN F. HIGHLAND
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2495

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Dana Marie F. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On July 10, 2015, Plaintiff protectively filed her

application for DIB benefits and on August 17, 2015, Plaintiff

protectively filed her application for SSI benefits.               Tr. 15,




2 - OPINION AND ORDER
         Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 3 of 20




268-74, 277-83.2      Plaintiff alleges a disability onset date of

December 22, 2010.       Tr. 15, 275-76.       Plaintiff's applications

were denied initially and on reconsideration.              An Administrative

Law Judge (ALJ) held a hearing on February 2, 2018.                 Tr. 34-78.

Plaintiff and a vocational expert (VE) testified at the hearing.

Plaintiff was not represented by an attorney at the hearing.

     On August 16, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 15-26.     Plaintiff requested review by the

Appeals Council.       On July 7, 2019, the Appeals Council denied

Plaintiff's request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-3.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On September 6, 2019, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                                   BACKGROUND

     Plaintiff was born on January 14, 1965.              Tr. 25, 268, 277.

Plaintiff was 45 years old on her alleged disability onset date.




     2 Citations to the official Transcript of Record (#11)
filed by the Commissioner on January 22, 2020, are referred to
as "Tr."


3 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 4 of 20




Tr. 25.   Plaintiff has at least a high-school education.

Tr. 25.   Plaintiff has past relevant work experience as an

office manager and secretary/meeting planner.          Tr. 18, 24.

     Plaintiff alleges disability due to migraines; chronic

pain in her spine, legs, and feet; "HEP"; joint pain; spinal

fusion; bulging discs; high blood pressure; depression; and

"cardio-vegal - heart races, dizzy, faint."          Tr. 105.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 21-24.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."

42 U.S.C. § 423(d)(1)(A).     The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to



4 - OPINION AND ORDER
     Case 3:19-cv-01429-BR    Document 19   Filed 09/03/20   Page 5 of 20




allow for proper evaluation of the evidence.           McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.

42 U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec.

Admin., 682 F.3d 1157, 1161 (9th Cir. 2012).           Substantial

evidence is "relevant evidence that a reasonable mind might

accept as adequate to support a conclusion."           Molina, 674 F.3d.

at 1110-11 (quoting Valentine v. Comm'r Soc. Sec. Admin., 574

F.3d 685, 690 (9th Cir. 2009)).       "It is more than a mere

scintilla [of evidence] but less than a preponderance."               Id.

(citing Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the



5 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 6 of 20




Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm=r of Soc. Sec.,

648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.



6 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 7 of 20




§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in



7 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 8 of 20




the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.             Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff engaged in substantial

gainful activity from July 2013 through December 31, 2014, and

for some time in 2017, but Plaintiff has not otherwise engaged

in substantial gainful activity since December 22, 2010,

Plaintiff's alleged disability onset date.         Tr. 18.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, olecranon bursitis,

small joint effusion and synovitis, intermittent migraines,

polyarthritis, asthma, and history of left-knee arthroscopic



8 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 9 of 20




patellar chondroplasty.      Tr. 18.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 20.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:            can

occasionally lift and carry 20 pounds; can frequently lift and

carry 10 pounds; can sit six hours in an eight-hour workday; can

stand or walk a total of six hours in an eight-hour workday; can

push and pull as much as she can lift and carry; can

occasionally climb ramps, stairs, ladders, and scaffolds; can

occasionally stoop, kneel, crouch, and crawl; should avoid

concentrated exposure to hazards such as unprotected heights,

workings with heavy machinery, and operating a motor vehicle;

should avoid airborne irritants such as dust, fumes, and gases;

and should avoid concentrated exposure to extreme cold.              Tr. 20.

     At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work as a secretary/meeting planner and office

manager.   Tr. 24.

     At Step Five the ALJ found Plaintiff can also perform other

jobs that exist in the national economy such as assembler of

electrical accessories, routing clerk, and office helper.



9 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 10 of 20




Tr. 25-26.    Accordingly, the ALJ found Plaintiff is not

disabled.    Tr. 26.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide clear and convincing reasons for discounting Plaintiff's

subjective symptom testimony, (2) failed to provide legally

sufficient reasons for discounting the lay-witness statements of

Plaintiff's parents, and (3) failed to include all of

Plaintiff's limitations in his hypothetical to the VE.

I.   The ALJ did not err when he discounted Plaintiff's
     subjective symptom testimony.

     Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff's

subjective symptom testimony.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter


10 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 11 of 20




v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).      General assertions that the

claimant's testimony is not credible are insufficient.                Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).          The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."         Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).




11 - OPINION AND ORDER
     Case 3:19-cv-01429-BR    Document 19   Filed 09/03/20   Page 12 of 20




     B.     Analysis

            Plaintiff testified she experiences foot pain and

dizziness, which sometimes prevents her from driving.               Tr. 42.

Her ankles swell and she needs to use a crutch to walk during

such swelling and pain.      Tr. 44-45.     Plaintiff also experiences

pain in her fingers, which makes it difficult to type, and she

cannot look at a computer screen for long periods because it

triggers migraines.    Tr. 46-47.     She testified lights aggravate

her migraines, and her pain becomes worse after six hours of

activity.   Tr. 51, 59.      Plaintiff also stated her hearing is

affected when her ears swell, and she also experiences memory

and cognitive deficits due to lack of sleep caused by her pain.

Tr. 59, 64.

            The ALJ found Plaintiff's alleged symptoms are

inconsistent with her work history.         Tr. 21.     For example,

Plaintiff testified she stopped working in 2010 as assistant to

the mayor of Wood Village, Oregon, because of political issues,

but she would have continued to work there if she had not been

fired.    Tr. 52.   In addition, from 2013 to 2015 Plaintiff worked

at a part-time job from home for 18 hours per week.              Tr. 53.

Plaintiff testified although she experienced physical

difficulties during this time, the job ended because the



12 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 13 of 20




organization she worked for ran out of money to pay her.

Tr. 53.   In 2017 Plaintiff had two part-time jobs.            Tr. 54-55.

The ALJ noted Plaintiff's employment in 2010 did not end due to

any disability and the earnings from Plaintiff's part-time jobs

were indicative of substantial gainful activity, the jobs were

performed after Plaintiff's alleged disability onset in 2010,

and the jobs did not end due to Plaintiff's impairments.

Tr. 21.

           The fact that a claimant stops work for reasons other

than her impairments is a sufficient basis to disregard her

symptom testimony.    Bruton v. Massanari, 268 F.3d 824, 828 (9th

Cir. 2001).   In addition, the performance of part-time work can

be a legitimate reason to discount a claimant's assertion of

disability.   Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219,

1227 (9th Cir. 2009).    The fact that a claimant performs

substantial gainful activity after her alleged onset date is

also a legitimate basis for finding the claimant's testimony

regarding the extent of her limitations is not fully credible.

Gartzke v. Colvin, 129 F. Supp. 3d 1040, 1049-50 (D. Or.

Sept. 3, 2015).

           The ALJ also concluded Plaintiff's testimony was not

supported by the medical record.      Tr. 21.      For example,



13 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20    Page 14 of 20




Plaintiff testified her ears become inflamed and affect her

hearing.   Tr. 58-59.   The ALJ, however, indicated treatment

records consistently showed Plaintiff's hearing was intact and

that there was not any evidence of hearing difficulties.

Tr. 21, 669, 882, 950, 1013, 1080, 1142, 1193.              Plaintiff also

testified she could not work due to pain in her legs and back,

which made it difficult for her to move, and experienced joint

pain in her fingers, ankles, and feet.         Tr. 42-43, 47, 58-59.

The ALJ, however, noted musculoskeletal examinations indicated

Plaintiff did not have difficulty moving and had normal range of

motion, normal gait, and normal station.         Tr. 969, 1052, 1211,

1222, 1288.   For example, in September 2015 Plaintiff was

evaluated by Kevin P. Khaw, M.D., a rheumatologist, for joint

pain and swelling.    Tr. 883.    Dr. Khaw noted mild diffuse

swelling of the dorsal aspect of Plaintiff's left foot.

Tr. 883.   In September 2015 Plaintiff reported pain without

swelling of her left ankle.      Tr. 900.    In December 2015 and

March 2016 Plaintiff reported her joints were feeling better and

that she had not experienced any flare-ups since September 2015.

Tr. 941, 1111.   In April 2016 Plaintiff told Dr. Khaw that her

foot pain and swelling had resolved.        Tr. 1101.       In June 2017

Plaintiff stated her joint pain and swelling were "better and



14 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 15 of 20




calmer" and that she did not have swollen joints.             Tr. 1138.     In

June 2017 Plaintiff saw Marcia A. Friedman, M.D., another

rheumatologist.    Tr. 1129.    Dr. Friedman noted Plaintiff's

joints were not swollen or tender, Plaintiff's range of motion

was normal, and Plaintiff's strength in her arms and legs was

normal.    Tr. 1132.

             Finally, Plaintiff testified she experienced disabling

headaches that caused impaired vision and focus.            The ALJ

concluded there was not any evidence in the record of visual

limitations as a result of Plaintiff's intermittent migraines.

Tr. 23.    For example, the ALJ noted in January 2013 Plaintiff

was evaluated by Shame Kim, M.D., for complaints of eye pain and

headaches.    Tr. 648.   Dr. Kim diagnosed dry-eye syndrome.

Tr. 650.    In April 2014 Plaintiff was referred to Howard Taylor,

M.D., a neurologist, regarding complaints of headaches triggered

by light.    Tr. 668.    Dr. Taylor diagnosed "migraine phenomena,"

but he did not recommend any further treatment.             Tr. 669.

In September 2015 Robert Chestler, M.D., a treating

ophthalmologist, indicated Plaintiff did not have any visual

disability and that there was not any reason she could not

perform any work-related activity.         Tr. 877.    In May 2016

Plaintiff again complained of headaches triggered by light, but



15 - OPINION AND ORDER
      Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20    Page 16 of 20




Arthur Gaskell, M.D., Plaintiff's treating physician,

recommended treatment of these symptoms with diet restrictions,

regular activity, and rest.       Tr. 1094.

             On this record the Court finds the ALJ did not err

when he discounted Plaintiff's subjective symptom testimony

because the ALJ provided legally sufficient reasons supported by

substantial evidence in the record for doing so.

II.   The ALJ did not err when he discounted the lay-witness
      testimony of Plaintiff's parents.

      Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for discounting the lay-witness

statements of Cheryl and David F., Plaintiff's parents.

      A.     Standards

             Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."               Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).          The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."                Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).     Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly


16 - OPINION AND ORDER
     Case 3:19-cv-01429-BR     Document 19   Filed 09/03/20    Page 17 of 20




discredited testimony of a claimant.          Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).        See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

     B.     Analysis

            David F., Plaintiff's father, testified at the hearing

that Plaintiff has good days when she can work and other days

when she spends the whole day in bed.          Tr. 73.        He also

testified Plaintiff could not tolerate bright lights and could

not handle a job consistently.        Tr. 74.     David F. stated

Plaintiff goes directly to bed when she returns home from her

part-time job.      Tr. 74.

            Cheryl F., Plaintiff's mother, testified Plaintiff's

pain level keeps her from work on many days.             Tr. 74.      She also

noted Plaintiff did not consistently help with chores around the

house.    Tr. 74.   In an April 2013 Function Report Cheryl F.

stated Plaintiff cannot use a computer due to eye strain and

migraine headaches, cannot sit for long periods due to back and

leg pain, and is limited in her ability to perform household

chores.   Tr. 333-35.    She also noted Plaintiff's ability to

lift, to bend, to stand, to walk, to sit, to see, to complete

tasks, to concentrate, and to follow instructions is affected by

her condition.      Tr. 338.   In another Function Report in August



17 - OPINION AND ORDER
     Case 3:19-cv-01429-BR    Document 19   Filed 09/03/20   Page 18 of 20




2015 Cheryl F. stated Plaintiff is able to do activities at home

only in "short bursts," often cancels plans because of her

symptoms, is unable to drive, and uses crutches when her feet

are swollen.    Tr. 391-96.

             The ALJ concluded these statements by Plaintiff's

parents were not consistent with the medical record.              Tr. 23-24.

For example, the ALJ stated there was not any evidence in the

record that it was medically necessary for Plaintiff to stay in

bed for days, that Plaintiff had blurred vision, that Plaintiff

reported side-effects from her medications, or that Plaintiff

had memory deficits or difficulty following instructions.

Tr. 23-24.    Although the ALJ acknowledged Plaintiff had some

exertional limitations, the ALJ concluded the degree of

limitations described by Plaintiff's parents was not consistent

with the medical record, which showed full upper-extremity

strength, normal gait, and normal station.           Tr. 24.

             The testimonies of Cheryl and David F. are consistent

with Plaintiff's testimony regarding her symptoms.              As noted,

the Court has concluded the ALJ provided legally sufficient

reasons supported by substantial evidence in the record for

discounting Plaintiff's testimony.          For the same reasons the

Court concludes on this record that the ALJ did not err when he



18 - OPINION AND ORDER
        Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 19 of 20




discounted the lay-witness testimony of Plaintiff's parents

because the ALJ provided germane reasons for doing so.

III. The ALJ properly included Plaintiff's limitations in the
     hypothetical posed to the VE.

        Plaintiff contends the ALJ failed to include in the

hypothetical to the VE Plaintiff's limitations based on her

migraines as assessed by Plaintiff's treating physicians and

supported by Plaintiff's testimony and the testimony of the lay

witnesses.     For example, Plaintiff testified her migraines were

triggered by exposure to light and by looking at computer

screens.     Tr. 54.    Dr. Kim recommended she avoid reading and

looking at computer screens.         Tr. 654.     The ALJ, however, did

not include any limitation regarding visual ability in his

hypothetical to the VE, but the ALJ noted in his decision that

Dr. Taylor, a treating physician, had diagnosed "migraine

phenomena" but he did not recommend any further treatment;

Dr. Chestler, a treating ophthalmologist, opined Plaintiff did

not have any visual disability; and Dr. Gaskell, Plaintiff's

treating physician, recommended treatment of Plaintiff's

migraine symptoms with diet restrictions, regular activity, and

rest.    Tr. 23, 24, 669, 1094.

        As noted, the Court has determined the ALJ provided legally

sufficient reasons for discounting Plaintiff's subjective


19 - OPINION AND ORDER
     Case 3:19-cv-01429-BR   Document 19   Filed 09/03/20   Page 20 of 20




complaints about her symptoms, properly evaluated the medical

evidence, and provided germane reasons for discounting the lay-

witness testimony of Plaintiff's parents.          Accordingly, the

Court concludes the ALJ did not err when he did not include

limitations based on such testimony in his hypothetical posed to

the VE.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 3rd day of September, 2020.


                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




20 - OPINION AND ORDER
